Joint removals of irregular migrants to Afghanistan and other third countries (debate)
The next item is the statements from the Council and Commission on the joint removals of irregular migrants to Afghanistan and other third countries.
Mr President, honourable Members, I would like to begin by thanking you for the opportunity to come here today to debate this important issue. Judging by the questions that have been raised by some Members, it is clear that this is an issue that gives rise to a certain amount of concern. I hope that I can clarify the Council's view on this matter today and answer your questions.
The rule of law and respect for human rights and the fundamental freedoms are fundamental principles for cooperation within the European Union. They must be the guiding principles for the Member States' cooperation within the Union. These principles are, and must also continue to be, the starting point for cooperation in the area of asylum and migration.
The EU's cooperation in the area of migration has developed quickly over the last few years and includes a number of different legislative acts and other types of measures. With regard to the rights of asylum seekers, I would like to draw your attention to the basic aim of cooperation on asylum. The goal of this work is to create a common European asylum system that will provide people with protection in accordance with the Geneva Convention relating to the status of refugees and other international treaties relating to people in need of protection. Within the framework of this cooperation, there are provisions for being able to offer subsidiary protection and provisions relating to the asylum procedure, reception and return. The provisions cover the whole asylum area and form the basis of the common European asylum system.
The key legislative acts in the area of asylum are the Dublin Regulation establishing the criteria and mechanisms for determining the Member State responsible for examining an application for international protection, the Reception Directive, which lays down minimum standards for the reception of asylum seekers, the Qualification Directive, which concerns minimum standards for when a third country national should be regarded as in need of international protection, and the Asylum Procedure Directive on minimum standards on procedures in Member States for granting and withdrawing international protection.
All of these legislative acts are currently under review with a view to further approximating the Member States' legislation in this area in order to make it more complete and efficient. The proposed amendments will be decided on by means of the codecision procedure, which means that we will have a broad political basis for the development of the common European asylum system.
Well-managed migration involves both creating opportunities for people to lawfully enter the European Union and being able to send back those who do not fulfil the conditions for entry to, and presence in, the territory or who have no grounds for asylum. With regard to the fundamental rights of those who do not have the right to stay within the Union, I would like to refer, firstly, to the general legal principles that must form the basis for all of the EU's activities and, secondly and more specifically, to the rules that apply to the return of third-country nationals who do not have the right to enter and stay legally in a Member State. These rules are laid down in the Return Directive, which was adopted by the European Parliament and the Council in 2008. The directive is the first important step towards legislation that aims to provide justice and transparent procedures to achieve a more effective policy on return at European level. One fundamental principle for the work relating to return is that it must have legal certainty and be humane and efficient.
The work relating to return also includes provisions on joint removal flights. The Council Decision on the organisation of joint flights for removals of third-country nationals who have not been granted a residence permit or asylum was adopted in 2002 within the framework of the return action programme. The arrangement of joint flights is an efficient use of resources and helps to improve the operational cooperation between Member States. However, I would like to emphasise that it is not about enforcing collective deportation decisions. It is a cooperative measure designed to utilise the capacity of the Member States more efficiently. The common guidelines that accompanied the Council Decision state that joint flights can be organised for persons who do not or no longer fulfil the conditions for entry to, presence in or residence on the territory of a Member State of the European Union. The organising Member State and each participating Member State shall ensure that the legal situation of each and every one of the returnees for which they are responsible allows for removal.
The Regulation establishing a European Agency for the Management of Operational Cooperation at the External Borders of the Member States of the European Union also permits this authority, namely Frontex, to provide the Member States with the necessary support in organising joint measures for removal. In October of this year, the European Council also called on Frontex to examine the possibility of financing joint flights for removals.
All of these measures are intended to ensure that international protection is available for those who need it and that the return of third-country nationals who are unlawfully present within the EU is carried out in a legally certain and lawful manner. The use of joint flights for removals does not entail the violation of the principle of non-refoulement or the circumvention of the requirement for cases to be examined on an individual basis. The Member States are expected to take account of the particular circumstances of each person who is the subject of removal, including any application for international protection. This, of course, also applies to people who have come from Afghanistan.
Mr President, honourable Members, the Community policy for removal is, of course, important, but it is only one aspect of a comprehensive migration policy. The European Pact on Immigration and Asylum, which was adopted by the European Council in September of last year, confirms the Union's commitments to the global approach to migration. This means that migration issues should be an integrated part of the EU's external relations and that efficient management of migration must be uniform. This also requires a close partnership between the countries of origin, transit and destination.
The Stockholm Programme that we debated earlier this afternoon will, of course, confirm and further develop this overarching strategy.
Mr President, I am going to try to mention the main principles governing our approach to these migration and return problems.
European legislation obliges the Member States to ensure that third-country nationals present on their territory can request international protection if they so desire. With regard to the possibility of these nationals, Afghans in this case, being granted one form or another of international protection, the Member States must examine each asylum application by applying the criteria laid down by European legislation to the specific individual circumstances of each asylum seeker. The Member States must decide whether the asylum seeker can claim refugee status and, if he does not meet the criteria required to be considered a refugee, they must verify whether he can receive so-called subsidiary protection.
I am going to run through the principles. Firstly, third-country nationals must not be sent back to their country if they are at risk of serious attacks. European Union legislation and, more specifically, the Asylum Qualification Directive, states that the Member States must respect the principle of non-refoulement, in accordance with their international obligations. Therefore, Member States cannot send back to Afghanistan persons who are refugees within the meaning of the Geneva Convention or who have been granted subsidiary protection. Moreover, the Member States are bound to ensure that no return operations are carried out in violation of Article 3 of the European Convention on Human Rights, which obliges the Member States to guarantee that a person will not be sent back to his country if he is liable to suffer persecution or serious attack upon his return.
The second point is that one cannot generalise the applications as far as the appropriateness of return operations to Afghanistan is concerned. Afghanistan is one of the main countries of origin of the asylum seekers present in the European Union. I should add that the Union accommodates only a small fraction of the total number of Afghan refugees, most of whom are residing in neighbouring countries, primarily Iran and Pakistan.
One cannot draw general conclusions about whether the forced return of Afghans to their country of origin would infringe Community law, the European Convention on Human Rights or the Charter of Fundamental Rights of the European Union. It is up to the Member States in which the applications are made to decide on each application in the light of its individual circumstances. When examining the applications, the Member States must look at the relevant specific individual circumstances so as to determine each applicant's need for protection, if any.
This involves examining the political and humanitarian security conditions and the human rights conditions in Afghanistan. It also involves examining the specific situation of the part of the country that the applicant comes from, as well as the individual circumstances of that person, such as his family situation, his activities in the country of origin or any other specific characteristic that may make him more vulnerable.
One cannot draw general conclusions about Afghan asylum seekers' need for protection, but statistics show that the recognition rate for this group has increased over the last few months. In the first half of 2009, almost 50% of Afghan asylum seekers received international protection in the European Union, compared with less than 30% in the last quarter of 2008.
I come now to another question: which conditions have to be met before the decision is taken to conduct a return operation? In my recent statement on the operation to return Afghans to Kabul, conducted jointly by the United Kingdom and France, I indicated that the Member States had to take three precautions before returning an individual to a third country such as Afghanistan.
They had to ensure, firstly, that the migrant concerned did not wish to apply for international protection; secondly, if an application for international protection was made, that that application had been the subject of a thorough, individual examination and had been rejected following an appropriate evaluation procedure; and, thirdly, that the life of the migrant returned to his country of origin would not be in danger there.
The Commission has sought to obtain greater clarification regarding the circumstances of this Afghan return operation conducted by France and the United Kingdom. However, the Commission does not, at present, have any information to suggest that these three conditions were not met by the persons concerned.
What about these return operations involving several repatriated persons, insofar as each person's file was assessed individually?
Protocol 4 to the European Convention on Human Rights and the Charter of Fundamental Rights of the European Union prohibit collective expulsions, but there is neither a legal obstacle nor, moreover, an objection in principle to several return measures that have been taken individually being carried out jointly, each on the basis of a separate decision, for example, using the same flight, nor is there a legal obstacle to these operations being organised jointly by several Member States.
Frontex's current mandate already provides for operational cooperation in the field of joint return operations. The European Council has asked for Frontex's operational powers to be strengthened and, in particular, for consideration to be given to the possibility of regularly chartering flights in order to carry out these operations. These joint operations should make return operations more efficient from a logistical point of view and may also derive a number of very desirable benefits with regard to repatriations, which are always distressing.
It should also be noted that, although the Return Directive has not yet been transposed by the majority of the Member States, the Commission encourages them to ensure, at this time, that their return decisions comply with the rules laid down by this directive. This means, in particular, that priority must be given to voluntary returns, that the right to appeal against return decisions must be provided for and that the individual needs of vulnerable persons must be taken into account. This Return Directive is not yet in force. It will be soon, and it will enable some additional guarantees to be given to the persons concerned.
That being said, those are the answers, Mr President, ladies and gentlemen, that I wished to provide, in line with European law. Of course, Mr Billström also explained that, with regard to all of these problems, we are trying to strike the right balance between the desire to accommodate those who are persecuted for political reasons and who genuinely deserve to be protected, and then, at the same time, the need to recognise also that some applications have no reason to be accepted. So there is a difficult balance there, which the Commission is monitoring closely.
That is what I have to say to Parliament, and I will, of course, listen to the speeches that follow this statement.
Mr President, the Union has a duty to provide dignified reception conditions to people fleeing war and persecution and to offer them international protection systems that are in keeping with its values.
However, for several years the European Union has had to cope with mixed migratory flows and with networks of traffickers who abuse national asylum systems in order to gain entry for persons who do not meet the conditions required to take advantage of those systems.
So what can we do? This question has been asked within each of our Member States. The fact is, there is a limit to the Member States' absorption capacity. Protection systems must be offered to people who meet objective criteria, and if we want to maintain our tradition of receiving asylum seekers, then we must be firm when it comes to the abuse of these asylum procedures for economic migration purposes.
It is also important to stress that all of the countries that are targeted by illegal immigration networks originating in Afghanistan or Iraq implement forced return measures. They are obliged to do so. I need only mention a number of EU Member States that put such measures into practice, and that do so regardless of their political persuasion.
There is no longer any political disagreement within the Union on these issues, and it is this consensus that will make it possible, in the near future, to carry out joint return operations funded by Frontex. This initiative, as a common tool for managing migratory flows, must be welcomed. Therefore, I should like to point out that group return operations are something totally different from collective expulsions according to the case-law of the European Court of Human Rights.
The Strasbourg Court prohibits any measure obliging foreigners to leave a country in groups, but it does authorise cases in which such a measure is taken at the end of a reasonable and objective examination of the individual circumstances of each of the foreigners.
International and European refugee law is quite complex so as to ensure that these expulsion procedures are strictly controlled and are carried out in line with the fundamental principle of human dignity.
Mr President, I have listened carefully to the speakers, but I would nevertheless like to share a number of queries and concerns regarding the matter before us and, to do so, I will inevitably draw on two recent examples.
The first concerns the deportation of 27 Afghans to Kabul, as part of the group deportation organised by France and the United Kingdom. I would like to know whether the Commission and the Council believe that Afghanistan is a country in which the physical integrity of deported persons is guaranteed.
The Commission has just told us that it was unable to guarantee that these deportations were carried out upon verification that the persons concerned had not submitted an application for international protection, or indeed in compliance with each stage of this procedure of examining their application, if it exists.
The second example concerns the deportation by Germany, Belgium and Austria of Roma to Kosovo, with which these countries have concluded readmission agreements even though the UNHCR, in its guidelines of 9 November, considers that, and I quote, 'the Roma, inhabiting any part of Kosovo, continue to face serious restrictions to their freedom of movement and the exercise of fundamental human rights [...] and there are reports of threats and physical violence perpetrated against these communities'.
With this in mind, I would ask for clarification on three points. Why is Article 15(c) of the 2004 Qualification Directive, which grants the right to subsidiary protection to persons who are subject to, and I quote, 'serious and individual threat [...] by reason of indiscriminate violence in situations of international or internal armed conflict' so poorly implemented?
Question two: can the idea that it is legitimate to deport persons who are residing illegally on EU soil because they have not submitted an application for international protection - even though we know that, due to the Dublin II regulation, many potential asylum seekers do not submit these applications in the State in which they first arrive because their chances of seeing the procedure succeed are slim and the reception conditions are appalling - be deemed sufficient?
Lastly, question three: should the Member States confirm the decision of the Council of 29 and 30 October to examine the possibility of chartering regular common return flights financed by the Frontex agency, do they intend, at the same time, to agree on a European list of safe countries and to take swift action in regard to a common asylum system that will enable the conditions for examining, granting and exercising refugee status to be harmonised at a higher level?
Mr President, Commissioner, firstly I wish to inform you of the sadness felt by many Europeans when, on 20 October, two EU Member States organised the forced return of Afghan immigrants: three from France, and 24 from the United Kingdom. Those men, who left a country at war in order to come to Europe, thinking that they could seek asylum and protection here, have thus been sent back to a country that is still at war, in which their safety cannot by any means be guaranteed.
This turns our idea of human rights on its head. And imagine my surprise, a few days later, when I saw - obviously there is a link - the European summit make provision not only for the organisation of common charter flights but also for their financing - which is a new development - out of the European budget!
Commissioner, this is not the Europe that we love. Europe is not there to legitimise national practices that violate fundamental rights. It is too easy to put the blame on Europe. When I hear, for example, the French immigration minister declare that forced returns should be carried out under the banner of Europe, I tell you now that the founding fathers did not invent Europe for that purpose.
You asked Paris and London to ensure that the deported Afghans did indeed have an opportunity to seek asylum, that this request was rejected and that their lives were not in danger in the region to which they were returned. I would therefore like explicit confirmation from you that an individual examination of each of the asylum applications was indeed carried out.
I would also like to know whether the Commission regards Afghanistan as a safe country, and if it does not, I would like to know whether the Commission agrees that this forced return was carried out in violation of Article 3 of the Geneva Convention.
I am very grateful for any explanations you can give us.
Mr President, firstly I would like to say how pleased I am that we are having a debate today on this issue because it is clear that the Heads of State or Government had expected the deportation of irregular migrants from the European Union to Afghanistan to be carried out without any fuss, and that is not the case.
It is not the case for two reasons: firstly, because the European Commission has requested information from the United Kingdom Government and the French Government, which is a good thing, and, secondly, because we are having a debate on this subject today.
Questions have already been asked. Is Afghanistan a safe country? Well, we should ask Mr Obama that, as he has just decided to send 34 000 soldiers there. No army is able to guarantee the survival of its men in Afghanistan, and are we supposed to be able to guarantee that the lives of the migrants that we send back to that country will not be endangered? This situation is a joke, and the UNHCR is not putting up with it either, as it has warmly recommended to the Member States that they do not proceed with deportations of this kind.
Secondly, there is ambiguity surrounding collective expulsions. Everyone - and I most of all - welcomes the future binding character of the Charter of Fundamental Rights. Article 19(1): 'Collective expulsions are prohibited'.
You tell us that this is not a collective expulsion. Mr Billström has a charming way of putting it, since he tells us that this is a reasonable mobilisation of resources. Soon, common charter flights are going to be sold to us in the same way as car pooling to combat global warming is. There are limits! And what are those limits?
Well, I can tell you, as an elected representative from Pas-de-Calais, where there are many Afghans - who have given rise, moreover, to these deportations organised by Mr Besson in France - that, when the French Government decides, for communication purposes, to organise a collective return operation and to turn it into a media event, there are arrests in Pas-de-Calais: collective arrests, which are therefore illegal because they are discriminatory.
Therefore, we absolutely cannot guarantee what you are saying, Mr Barrot, namely, that this is a joint operation for people who, following individual assessments, have been found to be irregular migrants. This is indeed a case of collective expulsion because there was a collective arrest.
Mr President, ladies and gentlemen, one could be pleased that this debate has been held. I, however, am appalled by the waffle that we have been fed. Let us stop playing with words. Yes, collective expulsions were indeed organised.
The European Union takes great pride in defending human rights. The right of asylum is one of those fundamental rights. However, today, it is Afghans who have been deported to a country at war, a war in which many European countries are taking part.
I am sorry, Mr Barrot, but the legislation in question is as much European legislation as it is national legislation, and please do not refer us to every single one of the national situations. A large proportion of the situations thus brought about are due to the Return Directive, which I prefer to call the 'Shame' Directive, because it is a directive of shame as far as all human rights defenders are concerned. You know that asylum seekers are treated very differently in each of the European countries and, precisely because of these differences, Afghans are unable to seek asylum in good conditions.
I therefore add my voice to all of the questions that have been asked by my fellow Members and I would ask you to ensure that the results of all of these policies are assessed on a case-by-case basis, if possible.
(FR) Mr President, I would like to offer my support to the joint initiative of the UK Labour Government and the French Government to deport illegal Afghan immigrants to their own country.
Indeed, contrary to what some people have said, these people had had their political asylum applications rejected, and this bilateral initiative must now be extended at European level. The pressure of migration is a challenge that we must take up collectively, and that is the logic behind the Pact on Immigration and Asylum adopted a few months ago during the French Presidency. We need to go further now by pooling our resources and organising common return flights financed by Frontex.
The decision of the 27 to ask the Commission for a study on this issue is a first step, and, Commissioner, I hope that the Commission will give its support to this proposal, since our combating illegal immigration is what the public and, in particular, legal immigrant populations, expect.
(FI) Mr President, within the context of the definition of refugee in the Geneva Convention, the prerequisites for receiving asylum have to be examined separately for each individual. As we heard in the previous speech, applications for asylum were processed properly and combined operations to return these people have been possible, provided that these prerequisites have been examined separately for each person.
What is worrying this House and me is that the situation regarding security in Afghanistan is such that we do not know whether anyone can be returned there. In Finland, for example, this situation has been resolved by issuing temporary residence permits, even though the personal definitions for refugee status have not been met - so asylum has not been granted - because we do not want to return people to a country at war. The security situation in Afghanistan is too dangerous to return anyone there at present, but afterwards, when things have quietened down, these people will be returned.
(PL) Mr President, I want to begin with the following matter - I worked for several years in the Ministry of National Defence of the Republic of Poland, and in connection with this, I have been to Afghanistan many times, because 2 000 soldiers from Poland are serving there. The drama of the situation concerns the fact that, on the one hand, there are people there who are desperate, who cannot cope in such a difficult situation, because all the time there is a war going on around them. On the other hand, there are people there who, and I do not hesitate to say this, are playing on two sides. During the day they support those who are, today, in power, and at night they help the Taliban. In relation to this, my basic question is as follows: do we have the instruments and the capability to evaluate the real intentions and situations of those who come to Europe? I think that some come simply because they do not see another way out, and because they are desperate, but there may also be individual cases of people playing on several sides.
Mr President, I found part of the discussion a bit strange. Why are the people here illegally? They are here illegally because there is no way that they can get out of their country, which is at war, in a legal way. There is no way they can get here legally, so it is not really surprising that we find them coming here illegally. We all know how difficult it is to apply for and to get asylum since the Geneva Convention is pretty strict on this and you have to prove that you are personally persecuted which, of course, is difficult when you are fleeing from war. Now you are saying that just because they did not get their asylum claim through, we should send them back to Afghanistan, where there is war and where people cannot live, where they cannot survive, where there is no way of earning a living and where there is, by the way, also a strong war against women. So, just on this last ground, all the women fleeing from there should be given asylum.
I would urge all the Member States and the Commission to fight against sending these people back to Afghanistan.
Mr President, honourable Members, thank you for your many interesting contributions to this debate. I would like to start by attempting to sum up some of the most important principles in this matter. I will begin with what Mrs Mathieu said in her first point about the issue of mixed migration flows. It is indeed the case that we have mixed flows coming to the European Union and as the Union does not have unlimited capacity to accept these people, as Mrs Mathieu pointed out, it is important to carry out an individual, legally certain assessment in order to be able to determine who should receive protection in accordance with European legislation and international conventions. The Commission monitors this by means of the directives that have been adopted unanimously within the Union.
That leads me nicely on to the views expressed earlier by Mrs Guillaume and Mrs de Sarnez, namely whether Afghanistan is a country in which it is possible to guarantee an individual's safety. Well, yes, that is precisely what this entire debate is about! That is exactly what an individual review aims to clarify and ensure. The purpose of the establishment of a common European asylum system is to achieve this aim. I think that several of the speakers completely overlooked this fact in their speeches, in other words, that a legally certain review, with the purpose of clarifying that 'yes' means 'yes' and 'no' means 'no', is what we must endeavour to achieve. In the case of a 'no', the person must be returned, irrespective - and I will repeat this so that everyone understands precisely what the Presidency's intentions are - of the country concerned. If we have clarified and ensured that a person is not in need of special protection, we can send them back to their country of origin with a clear conscience. Whether this is done, as Commissioner Barrot said, in a coordinated way on a flight with several different people on board whose cases have all been reviewed individually, or whether they travel separately, is actually of secondary importance. It is merely a question of logistics in this context.
I will now turn to Mrs Keller, who always brings interesting arguments to these matters. Yes, I share your view that the question of access is a complicated one. It is difficult when we currently have a system which, in principle, requires someone to be present within the European Union in order to submit an application for asylum, while at the same time, it is perhaps not always particularly easy for them to get to the European Union in order to do this. However, this is precisely why, during the Swedish Presidency, we have pressed on with the work to set up a common European resettlement system, which will make it possible to offer an alternative route, a passage, within the European Union for those who are perhaps the most in need of protection, the most vulnerable and the people who do not have the financial resources to travel to the European Union.
Let me say that if all of the EU Member States could provide as many places as Sweden is currently doing - we have 1 900 places annually - in relation to the size of their populations, the European Union would be able to provide 100 000 places annually to UNHCR, the United Nations High Commissioner for Refugees. It is a major strategic step to be able to close the worst refugee camps around the world and stand up and show the solidarity that we in the Presidency believe that the European Union should be showing to the countries outside our borders which, in fact, contain most of the world's refugees.
Mr President, my thanks to all of the speakers.
The major difficulty that we are encountering comes from what Mrs Mathieu called mixed flows, where we have immigrants who come for economic or environmental reasons and, at the same time, people who are persecuted and who are entitled to international protection or subsidiary protection. That is the difficulty, and that is what needs to be understood clearly if these problems are to be managed. It is very, very difficult.
What I want to do firstly is respond. I am going to read some elements of the French response - I cannot respond to everything - since you have questioned me on this issue. I shall read the following, from the French response.
'The interested parties who did not submit an asylum application of their own accord have been questioned as illegal immigrants and placed in administrative detention under the control of the magistrate for custody and release.
Each person was informed in his language of origin of his right to appeal, before the administrative magistrate, the decision to deport him to Afghanistan and his right to seek asylum at the French Office for the Protection of Refugees and Stateless Persons (OFPRA), or to benefit from a voluntary return measure implemented in association with the International Organisation for Migration.
Of those foreigners, only one lodged neither an asylum application nor an appeal before the administrative magistrate, and two others had their applications examined by OFPRA, where they were heard in the presence of an interpreter. They had the opportunity, during a hearing before the administrative court, with the assistance of a lawyer and in the presence of an interpreter, to explain the risks to which they felt they would be exposed if they returned to their country of origin.
Although OFPRA has granted refugee status or subsidiary protection to several Afghan nationals who have sought protection under similar circumstances, OFPRA considered that, in the case in point, there was no serious or known reason to believe that these persons would be exposed to a genuine risk of suffering persecution or serious threats to their lives or their person if they were deported.'
We also received a response from the UK Government. I have genuinely done what my conscience and my duty demanded; we have made a point of questioning the Member States.
What I would also like to say to you is that, regarding this idea of a safe country, there is Court of Justice and European Court of Human Rights case-law that says that the simple fact of coming from a country or a region in which there is unrest is not reason enough to justify absolute protection against deportation or the right to subsidiary protection, except in exceptional cases in which the level of general violence is so high that anyone is in real danger of suffering threats to their life or their person simply as a result of being in the country or the region concerned. Moreover, it is true that these exceptional circumstances were not cited in the case in point.
That being said, I would also like to respond on the matter of group flights. It must be said that Frontex has already organised group flights and has partly financed those flights. I believe that this must indeed be said. There were such flights in 2008 and in 2009, so they are nothing new. What Frontex is trying to do - and I believe that the director of Frontex is succeeding in this - is to ensure that group repatriations are carried out in decent conditions, where people are respected. The director of Frontex was even telling me recently that he had observed that, in Austria, there was an ombudsman who was specifically monitoring the conditions in which these returns were conducted.
What we also hope to develop is expertise in terms of ensuring that, when these people are deported - after it has been verified that they do not correspond to the definition of persons eligible for international protection or subsidiary protection - they are admitted to their country of origin in decent conditions. It is this point that we are also currently examining at the request of the European Council. Indeed, we have not just thought up the idea of forced return flights without providing any guarantees that people will be respected.
Above all, I would like to remind you - and here I thank Mr Billström and the Swedish Presidency, which has helped us greatly - that, in spring, we began to table texts that are going to help us move towards a Europe of asylum. We have a text on reception conditions, we have reviewed - and Mrs De Sarnez rightly raised this point - the Dublin problem, we have, in fact, raised the issue of adapting the Dublin regulation precisely in order to prevent it from undermining, at times, the interests of vulnerable persons and particularly of children, and we have endorsed the principle of introducing certain derogations from the Dublin regulation.
On 21 October, the Commission adopted two other important texts: one on the Qualification Directive and the other on the Directive on asylum procedures. It is in this new draft Directive on asylum procedures that we are trying to lay down criteria that are genuinely objective, that are the same everywhere. We will need the Support Office to verify specifically that the practices are more or less the same throughout Europe, so that this Europe of asylum can finally come about.
I wish to thank the Swedish Presidency. It has, I believe, done a good job of presenting these various texts to the Council, but they are still a long way away from being adopted. And we have some problems. I am doing everything in my power to try to get this Europe of asylum up and running, with the help of the Swedish Presidency, which has set an example - Mr Billström pointed out, moreover, just how much of an example his country had set in Europe. With regard to this problem, too, the Member States are showing more solidarity when it comes to receiving these refugees and guaranteeing their protection. All of the countries need to starting doing this. We are not there yet, and there are still some countries that do not receive refugees.
That is what I wished to say. I am well aware that I have not responded to every single question. What I can say to you is that, in spite of everything, we in the Commission have done everything we can to enforce respect for European law and, I would say, even more to enforce respect for the values of Europe.
That concludes the item.